Name: Commission Regulation (EEC) No 769/90 of 29 March 1990 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 90 Official Journal of the European Communities No L 83/73 COMMISSION REGULATION (EEC) No 769/90 of 29 March 1990 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, into account in fixing sluice-gate prices for the period 1 April to 30 June 1990 ; Having regard to the Treaty establishing the European Economic Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ;Having regard to the Act of Accession of Spain and Portugal, Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the application of import levies on products from Portugal and amending Regulation (EEC) No 177/86 (&lt;s) suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other ; whereas that situation still pertains ; Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 (4 ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 3931 /89 --(*), last fixed for the period 1 January to 31 March 1990, they must be fixed anew for the period 1 April to 30 June 1990 ; whereas such prices and levies should in principle be calculated by reference to feed ­ grain prices for the period 1 October 1989 to 28 February 1990 ; Whereas, by Council Regulations (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries fl and (EEC) 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or the overseas countries and territories (001)0, special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain poultry meat products ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3% ; Whereas Council Regulation (EEC) No 3898/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of certain agricultural products originating in developing countries (9) partially or totally suspends Common Tariff duties, in particular on certain poultry meat products ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 376, 31 . 12. 1987, p. 7. Is) OJ No L 375, 23 . 12. 1989, p. 82. ( «) OJ No L 60, 1 . 3 . 1986, p. 11 . 0 OJ No L 383, 30. 12. 1989, p. 125. (8) OJ No L 84, 30 . 3 . 1990, p. 85. 0 OJ No L 383, 30. 12. 1989, p. 90. No L 83/74 Official Journal of the European Communities 30 . 3 . 90 HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 (1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50 , 0210 90 71 , 0210 90 79, 1501 0090, 1602 31 , 1602 39 1 9, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex is suspended. Article 2 This Regulation shall enter into force on 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission 30 . 3 . 90 Official Journal of the European Communities No L 83/75 ANNEX to the Commission Regulation of 29 March 1990 fixing the sluice-gate prices and levies for poultrymeat (') CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 units ECU/ 100 units % 0105 11 00 0105 19 10 0105 19 90 23,06 101,19 23,06 5,90 19,59 5,90 ECU/100 kg ECU/100 kg 0105 91 00 0105 99 10 0105 99 20 010599 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 3i 00 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 79,65 91,88 117,52 105,83 123,23 100,08 113,79 123,99 151,18 165,72 108,09 131,25 145,83 167,88 159,36 176,04 113,79 123,99 151,18 165,72 131,25 145,83 167,88 159.36 176,04 1 678,80 294,76 136,39 95,11 65,84 187,75 176.37 292,64 65,84 317,48 24,40 36,74 36,95 27,88 38,57 30.65 34,85 37,97 39,83 43.66 43,22 52,48 58,30 (2) 52,78 56,02 (2) 55,10 34,85 37.97 39,83 43,66 52,48 58,30 0 52,78 56,02 (2) 55,10 527,80 99,71 41,77 30.98 21,45 57,50 54,02 95,32 21,45 83,64 3 (3) No L 83/76 Official Journal of the European Communities 30 . 3 . 90 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/ 100 kg % 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 - 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 39 90 0207 41 10 0207 41 11 0207 41 21 020741 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 182.29 95,11 65,84 241,89 113,39 204,09 292,64 65,84 334,66 294,76 160,41 175.30 193,64 95,11 65,84 239,04 187.75 231,07 176,37 203,43 292,64 65,84 168,27 294.76 136,39 95,11 65,84 187.75 176,37 292,64 65,84 317,48 182.29 95,11 65,84 241,89 113,39 204,09 292,64 65,84 334,66 294.76 160,41 175.30 48,03 30,98 21,45 63,73 29,87 53,77 95,32 21,45 1 17,64 (2) 99,71 64,13 61,62 (2) 60,61 30,98 f) 21,45 (2) 84,03 (2) 57,50 8 1 ,23 (2) 54,02 75,95 f) 95,32 21,45 54,81 99,71 41,77 30,98 21,45 57,50 54.02 95,32 21,45 83,64 48.03 30,98 21,45 63,73 29,87 53,77 95,32 21,45 11 7,64 (2) 99,71 64,13 61,62 (2) 10 30 . 3 . 90 Official Journal of the European Communities No L 83/77 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 25 0207 43 31 0207 43 41 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0207 50 10 0207 50 90 0209 00 90 0210 90 71 0210 90 79 1501 00 90 1602 31 11 1602 31 19 1602 31 30 1602 31 90 1602 39 11 1602 39 19 1602 39 30 1602 39 90 193,64 95,11 65,84 239,04 187,75 231,07 176,37 203,43 292,64 65,84 1 678,80 168,27 146,32 1 678,80 168,27 175,58 302,36 321,90 175,58 102,42 290,22 321,90 175,58 102,42 60,61 30,98 0 21,45 0 84,03 0 57,50 81,23 (2) 54,02 75,95 (2) 95,32 21,45 527,80 54,81 47,66 527,80 54,81 57,19 79,66 104,85 57,19 33,36 99,22 104,85 57,19 33,36 3 0 10 3 10 , 18 17 17 17 17 17 17 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP/OCT countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3899/89 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3898/89 are suspended and ho levy is to be collected.